Citation Nr: 0322745	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  97-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
asthma, from December 27, 1996 to March 14, 1999, and to an 
evaluation in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to August 
1988.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 1999, the issue of entitlement 
to a compensable evaluation for asthma was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  A June 2002 
rating decision assigned a 10 percent evaluation, effective 
December 27, 1996, and a 30 percent evaluation, effective 
March 15, 1999.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  These 
regulations provide that, if the Board undertakes to provide 
the notice required by 38 U.S.C.A. § 5103(a), the appellant 
shall have not less than 30 days to respond.  See 38 C.F.R. 
§ 19(a)(2)(ii) (2002).  The provisions of 38 C.F.R. § 20.1304 
were also amended at that time so as to allow the Board to 
consider additional evidence submitted by an appellant within 
90 days of the certification of his appeal without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver.  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined in 
November 2002 that additional evidentiary development was 
needed prior to final appellate consideration of his claim.  
Accordingly, the veteran was scheduled for a VA examination 
in June 2003.  The veteran failed to report for the 
examination.  

Also pursuant to the Board's determination that additional 
evidentiary development was needed, VA treatment records were 
associated with the claims file in March 2003.  These 
records, dated from June 2000 to March 2003, pertain in part 
to treatment of the veteran's service-connected asthma.  
There is nothing to indicate that he has waived initial 
consideration of this evidence by the regional office.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ for initial 
consideration and without having to obtain the appellant's 
waiver.  

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action would be to 
remand this claim to the RO for initial consideration of the 
VA treatment records associated with the claims file in March 
2003.  

Accordingly, due process, as mandated by the recent decision 
of the Federal Circuit, demands that this case be REMANDED to 
the RO for the following actions:


1.	The RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.




2.	Then, the RO should readjudicate the 
veteran's claim for entitlement to an 
evaluation in excess of 10 percent for 
asthma, from December 27, 1996 to March 
14, 1999, and to an evaluation in excess 
of 30 percent thereafter, with 
consideration of the VA treatment records 
associated with the claims file in March 
2003.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response.


The purpose of the REMAND is to obtain additional 
development, and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



